                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF OKLAHOMA

RICHARD LYNN DOPP,                          )
                                            )
                       Petitioner,          )
                                            )
v.                                          )      Case No. CIV-18-520-D
                                            )
JIMMY MARTIN,                               )
                                            )
                       Respondent.          )


                                         ORDER

         This matter is before the Court for review of the Report and Recommendation [Doc.

No. 13] issued by United States Magistrate Judge Bernard M. Jones pursuant to 28 U.S.C.

§ 636(b)(1)(B) and (C). Judge Jones recommends that Respondent’s Motion to Dismiss

[Doc. No. 11], which has been converted to a motion for summary judgment, be denied.

If the recommendation is granted, Judge Jones anticipates issuing an order for Respondent

to address the merits of the Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241,

and conducting further proceedings pursuant to the initial referral order.

         The case file shows no timely objection to the Report or request for an extension of

time to object.    Therefore, the Court finds that the parties have waived further review of

all issues addressed in the Report.    See Moore v. United States, 950 F.2d 656, 659 (10th

Cir. 1991); see also United States v. 2121 East 30th Street, 73 F.3d 1057, 1060 (10th Cir.

1996).     For the reasons ably explained by Judge Jones, the Court finds that Respondent

has not shown his entitlement to summary judgment on the grounds asserted in the Motion,

primarily lack of exhaustion of administrative and state-court remedies.
      IT IS THEREFORE ORDERED that the Report and Recommendation [Doc.

No. 13] is ADOPTED in its entirety.

      IT IS FURTHER ORDERED that Respondent’s Motion to Dismiss [Doc. No. 11],

which is treated as one for summary judgment, is DENIED.

      IT IS SO ORDERED this 2ndday of October. 2018.




                                         2
